[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Hansard, Slip Opinion No. 2022-Ohio-1267.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1267
            THE STATE OF OHIO, APPELLEE, v. HANSARD, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Hansard, Slip Opinion No. 2022-Ohio-1267.]
Appeal dismissed as having been improvidently accepted.
    (No. 2021-0019―Submitted February 8, 2022―Decided April 19, 2022.)
                APPEAL from the Court of Appeals for Gallia County,
                              No. 19CA11, 2020-Ohio-5528.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
        BRUNNER, J., dissents.
                                    _________________
        Jason Holdren, Gallia County Prosecuting Attorney, Jeremy Fisher,
Assistant Prosecuting Attorney, and Philip D. Bogdanoff, Special Assistant
Prosecuting Attorney, for appellee.
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Craig M. Jaquith, Assistant
Public Defender, for appellant, David S. Hansard.
       Shane A. Tieman, Scioto County Prosecuting Attorney, urging dismissal of
the appeal as having been improvidently accepted or, in the alternative, affirmance
for amicus curiae Scioto County Prosecuting Attorney.
       Steven L. Taylor, Legal Research & Staff Counsel, urging dismissal of the
appeal as having been improvidently accepted or, in the alternative, affirmance for
amicus curiae Ohio Prosecuting Attorneys Association.
       Flannery & Georgalis, L.L.C., and W. Benjamin Reese; and Bensing Law
and Russell S. Bensing, urging reversal for amicus curiae Ohio Association of
Criminal Defense Lawyers.
       Olwyn Conway, Associate Clinical Professor of Law, Ohio State University
Moritz College of Law, and Deborah Jones Merritt, Professor of Law, Ohio State
University Moritz College of Law, amici curiae, urging reversal.
       Squire, Patton & Boggs, L.L.P., and Lauren S. Kuley; and NAACP Legal
Defense & Educational Fund, Inc., and Samuel Spital, urging vacation of sentence
and remand for a new suppression hearing for amicus curiae NAACP Legal
Defense & Educational Fund, Inc.
                              _________________




                                        2